Order, Supreme Court, Westchester County, entered on July 18, 1980; order, Court of Claims, en*786tered on September 11, 1979; judgment, Court of Claims, entered on September 19, 1979, unanimously affirmed. Respondents shall recover of appellant one bill of $75 costs and disbursements of these appeals. The motion to dismiss the appeal from the order entered on July 18, 1980 is denied as moot, without costs and without disbursements. No opinion. Concur — Kupferman, J.P., Birns, Sandler, Silverman and Fein, JJ."